Title: Thomas Jefferson to Patrick Gibson, 3 November 1817
From: Jefferson, Thomas
To: Gibson, Patrick


                    
                        Dear Sir
                        Monticello
Nov. 3. 17.
                    
                    A great rain having given us a full tide in our river William Johnson takes on board  of two boats for me this morning 120. barrels of flour, which will probably be with you nearly as early as you will recieve this by mail. I shall not therefore borrow flour from mr Colclaser as I had proposed.
                    I shall draw on you from our court to-day in favor of Samuel Carr for 199. D 68 C and for about 150. ba D. in favor of my grandson. I have moreover requested Capt Peyton to be on the lookout for the trusty Milton boats and to send me in the course of the season 7. tons of plaister. he is young & has more leisure, and I avail myself of his good dispositions therefore to relieve you from the  of these extra-offices, giving you that only of paying him  their amount. I salute you with perfect esteem & respect.
                    Th: Jefferson
                